[SOLUTIA LOGO] September 30, 2008 Solutia Inc. 575 Maryville Centre Drive P.O. Box 66760 St. Louis, Missouri 63166-6760 Tel 314-674-1000 Mr. John Cash Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C.20549 Re: Solutia Inc. Form 10-K for the fiscal year ended December 31, 2007, filed February 27, 2008 File No. 1-13255 Dear Mr. Cash: Solutia Inc. (Solutia or the Company) acknowledges receipt of the staff’s comment letter dated September 16, 2008 concerning the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 as filed with the Securities and Exchange Commission (the “Commission”) on February 27, 2008 (the “2007 Form 10-K”).The Company’s responses to your comments are set forth below.For your convenience, we repeat each comment in bold immediately before the response.This letter is being filed via EDGAR in accordance with the rules and regulations of the Commission. Form 10-Q for the quarterly period ended June 30, 2008 Note 3. Significant Accounting Policies, page 9 Goodwill and Intangible Assets, page 10 Comment No. 1 Given the significance of your goodwill and identified intangible assets balances, please revise future filings to include a more specific and comprehensive discussion of your impairment policy.In this regard, please ensure that you describe the two-step aspect to recognizing goodwill impairment and how the implied fair value of goodwill is derived in the second step.Reference paragraphs 19-21 of SFAS 142.In addition, clarify your policies for other identifiable intangibles.Identifiable intangibles need to be assessed individually without regard to the reporting unit.See paragraphs 14 and 17 of SFAS 142. Response No. 1 In conjunction with the Company’s emergence from bankruptcy and resulting application of fresh-start accounting, our goodwill and identified intangible asset balances increased significantly.Beginning with our Form 10-Q for the period ending September 30, 2008, we will update our Significant Accounting Policies footnote as follows (revisions and additions are underlined): Goodwill and Intangible Assets Goodwill reflects the excess of the reorganization value of the Successor over the fair value of tangible and identifiable intangible assets from our adoption of fresh-start accounting.Goodwill and other intangible assets with indefinite lives are not amortized but are tested for impairment in the fourth quarter of each year or more frequently when an event occurs or circumstances change such that it is reasonably possible that an impairment may exist. We test goodwill for impairment by first comparing the carrying value of each reporting unit, including goodwill, to its fair value.The fair value of the reporting unit is determined using an estimate of future cash flows of the reporting unit and a risk-adjusted discount rate to compute a net present value of future cash flows.If the fair value is determined to be less than carrying value, a second step is performed to compute the amount of the impairment, if any.Impairment of goodwill is measured as the excess of the carrying amount of goodwill over the net fair values of recognized and unrecognized assets and liabilities of the reporting unit.We test intangible assets with indefinite lives for impairment through comparison of the fair value of the intangible asset with its carrying amount.The fair value of intangible assets with indefinite lives is determined using an estimate of future cash flows attributable to the asset and a risk-adjusted discount rate to compute a net present value of future cash flows.The shortfall of the fair value below carrying value represents the amount of impairment. Intangible assets that have finite useful lives are amortized over their determinable useful lives and assessed for impairment in accordance with our Impairment of Long-Lived Assets accounting policy.
